 Joseph N. Casas. JD, MBA              Case
                                       Case 7:18-cv.,094';18-KMK.:.JcM
                                            7:18-cv-09448-KMK-JCM DociJr;nent
                                                                       Document 35
                                                                                36 lfilee
                                                                                    Filed 09/02/20.
                                                                                          09/03/20 Page
                                                                                                    Page 11 of
                                                                                                            of 11                                                           John V. Goluzewski, JD
 CEO & Managing Anomoy



                                              , •. •.' ,. :••                                                  •~ar:,~o• • ~r,l!_rrrin\
                                                                                                                                                                                         Partner±
 licenstd in /IL and CA.



                                                                                                                                        :r
                                                       )   ,.,.   «          ......   ..                             •         •                ..

 Dennis C. Postiglione, JD
 Partner, licensed in TX                                                                                                                                                      ± Admitted to practice
                                                                                                                                                                                       in New York
 John V. Golasuwski, JD
 Partner, Licensed in NY.
                                              .        , . I                               I                   .. l I    ,.d ; = .~d   •:C1 i ;..ii     11·   ~       ,,.



                                                                                      II
                                                                                                                                                                                    1740 Broadway
 Sant Caban.is, JD                                                                                                                                                                       15th Floor
 Partner, Licensed in FLA .                                                                                                                                                   New York, N .Y. 10019

 Ludmila Khontiak, JD
 Senior Associate., LicenStti FLA ..
                                                      · ·                 I'..!
                                                                                      _
                                                                                                    CASAS
                                                                                               THEA TrORNEYS    •LAw FIR M
                                                                                                             e COUNSELORS                                                       Main: 855.267.4457
                                                                                                                                                                                 Fax: 855 .220.9626
 Timothy Dermison JD, MBA
 Of CoWlSCI, Licensed in C4.                                          f                    I.                                                                                www .casaslawfinn .com
 UK Solicitor




                                                                                                                                         GIObol Reach. l_ocat Solutions .
                                                                                                        September 2, 2020

                      VIAECF
                      Honorable Kenneth M. Karas
                      U.S. District Court, Southern District of New York
                      The Hon. Charles L. Breiant Jr.
                      Federal Building and U.S. Courthouse
                      300 Quarropas Street
                      White Plains, NY 10601-4150

                                        Re:       Souza. et al. v. Exotic Island Enterprises. Inc., et al, 18-cv-9448 (KMK)

                      Dear Judge Karas:

                              We write on behalf of Plaintiffs to respectfully request that the conference scheduled for
                      September 10th at 2:00 p.m. be adjourned sine die. Fact discovery has closed (but for a discrete
                      issue about which Magistrate Judge McCarthy has been fully briefed and which is sub Judice) ,
                      Plaintiffs' expert disclosures are due September 17th , and that same day there is a status
                      conference with Judge McCarthy. Thereafter Defendants' expert disclosures are due, and the
                      parties' experts will be deposed. Considering this, the parties respectfully suggest that
                      adjourning the conference with your Honor until a date after the close of expert discovery would
                      be a preferable use of the Court' s time and resources.

                              To the extent the Court prefers to proceed with the status conference, Plaintiffs
                      respectfully request a brief adjournment until either later in the day on September 10th , before
                      noon or after 2:00 p.m. on September 11 th , or anytime the morning of September 14th , as the
                      undersigned has a summary judgment argument at 2:00 p.m. on September 10th

                                       We thank the Court for its attention to these matters.

 ff}oJ'rrl---PcL . ~L ~ / - fu._ 1/ / /2o/d                                                                              Respectfully,

a ~ c e . . . &I}, 11/~ / ;;lo.lo al::                                                                                   THECASASLAWFIRM,P.c.
1/ : 3o
t,
                     11111                           sooJ;?.r./#E·-?4<jt/
                                                                     ~/'-.::.r--~                                        By:/s/ John V. Golaszewski
                                                                                                                                                                  .
                                                       'y~NNETHM:.v.AftAsu'.s.DJ.                                           John V. Golaszewski
                       Cc: All counsel of record (via ECF)                                          )   ! /
                                                                                                  9/ 3         ;lo:ZD


                                                                                                    The Casas Law Firm, PC
                                                                                           California I Florida I Illinois I New York I Texas
